DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received Aug. 06, 2020.  Claims 3-4, 7 and 11 have been canceled. Claims 1 and 17-19 have been amended.  No new claims have been added.  Therefore, claims 1-2, 5-6, 8-10 and 12-19 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 08/06/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the claimed subject matter is not directed toward any of the concepts determined to be abstract under USPTO 2019 101 guidance of step 2A prong.  Specifically applicant argues the claims are not similar to the alleged abstract ideas as the claims recite “processing circuitry configured to: acquire, from a purchase processing apparatus, purchase information corresponding to a purchase process, wherein the purchase processing apparatus executes the purchase process in a real space and receives a uniform resource locator (URL) from a shop side apparatus, and the URL includes the purchase information ... the first association information includes a validity period for the first communication identification information ... generate new second indirect identification information based on a mismatch between the first communication identification information and the second communication identification information; and determine that the new second indirect identification information and the first indirect identification information associated with the first communication identification information correspond to the same user based on reception of user credentials of the user.”  Applicant argues that the previous Office Action makes broad generalization of the claim features and does not consider the full details of the limitations.  The examiner respectfully disagrees.   The limitations recite an acquiring step which is merely data gathering of purchase information, receiving a URL which is also data gathering.  The generation of the indirect identification information is not directed toward a technical process or any of the indications of patent eligibility but rather for the purpose to perform a transaction using identification information for additional security in the transaction.  Concepts directed toward performing a transaction are explicitly within the realm of concepts directed toward sales activities a sub-category of the category Methods of Organizing Human Activity”.  The rejection is maintained.
(2) In the remarks applicant makes the conclusory statement that similar to DDR Holdings the claimed subject matter is rooted in computer technology and provides a 
(3) In the remarks applicant argues that under step 2A prong 2, the claimed limitations are patent eligible.  Applicant recites the features of the claims (listing the limitations), points to the specification arguing that in the case where a validity period of a cookie has expired at the timing of the nest access by the purchase processing apparatus, a new cookie is generated and tracking ID which corresponds to the purchase apparatus which has been accessed and records the generated cookie and the tracking ID.  At this time the processing apparatus is not able to decide that the tracking ID A and B 
(4)  In the remarks applicant argues that the features of association information in a database, generating a new second indirect identification (tracking ID), new communication ID (cookie) and determining that new second indirect information and first indirect information corresponds to the same user based on receiving user credentials does not fall within the category of generic computer functions that are well understood and conventional.  The examiner respectfully disagrees.  As evidence that is well-known to replace cookies the examiner provides:
US Pub No. 2011/0282821 A1 by Levy et al; US Pub No. 2005/0223093 A1 by Hanson et al; US Pub No. 2013/0185196 A1 by Kadur et al; US Pub No. 2013/0185176 A1 by Anchala; US Pub No. 2004/0044566 A1 by Bostelmann et al
The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8-10 and 12-19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-2, 5-6, 8-10 and 12-16:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include an Apparatus, as in independent Claim 1 and the dependent claims. Such apparatus fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) processes to acquire data, generate identification information, transmit data, generation of recommendation information, 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a processing, transaction and reception circuitry executing instructions for high level functions.  Taking the claim elements separately, the operation performed at the circuitry at each step of the process is purely in terms of results desired and devoid of implementation of details.to (1) acquire data is directed toward insignificant pre-solution activity of data gathering.  The wherein clause does not limit the acquiring step but instead limits the purchase process to real space.  Limitation (2) is directed toward the high level function to generate first indirect ID data.  Data generation without significantly more is not sufficient to provide patent eligibility.  The wherein clause does not limit the generating functions but instead limits the location of some information to a database.   Limitation (3) transmit first information limitation is  (4) receive information –directed toward insignificant extra solution activity of receiving data. The wherein clause does not limit the acquiring step but rather is directed toward data content. Limitation (5) determine presence /absence of second indirect identification information is directed toward analyzing data. Limitation (6) generate new second indirect ID information based on mismatch data, is directed toward analyzing data.  Limitation (7) determine the new second indirect identification is directed toward data management. Limitation (8) generate new second communication ID information based on a condition, is directed toward data management and manipulation.  Limitation (9) invalidate identifier- is directed toward data management.  Limitation (10) determine second association information is directed toward data analysis.  Limitation (11) associate the first indirect identification information is directed toward data analysis.  The wherein clause does not impose limits upon the associate step but instead limits the data for consideration, and Limitation (12)  transmit the second information, is directed toward post solution insignificant extra solution of transmitting data.  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
When considered as a combination of parts, the combination is not directed toward any particular technological process but rather the abstract idea of data management/manipulation and comparison.  None of the functions recited as a combination are connected to each other as a technical process.  For example the acquiring function is not related to the technical process of the generate function.  The transmit function is not related to the technical process of the generate function or 
The combination of limitation (1) acquiring data and (2) generating identification information and (3) transmitting the identification information is directed toward transmitting generated identification information.  The combination of limitations (1)-(3) and limitations (4) receiving information and (5) determine presence /absence of second indirect identification information  (6) generating identification information (7) determining new identification information and first identification information corresponds to the same user  is directed toward generating second information and comparing first and second information to determine a result related to the user.  The combination of limitations (1)-(7) and limitations (8) generate a new communication ID and (9) invalidate first identification information is directed toward data manipulation and management.  Limitation (10) determine second associated information (11) associate first identification information with second identification information (12) transmit information is directed toward analyzing and comparing data and transmitting the result. Accordingly the combination of parts is directed not toward a technological process but rather the abstract idea.  As a whole the claimed, subject matter is directed toward data generation used for comparison for transmission in a transaction process.   The functions are is recited at a high-level of generality (i. such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “acquire, generating, transmit, receive, determine, generate, determine, associate and transmit” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-generation-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), The ordering of the steps is therefore ordinary and conventional.  The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.   As evidence the examiner provides:
MPEP 2106.05, The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2018) (using a telephone for image transmission); DIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1353, 1383, 115 USPQ2d 1090, 1033 (Fed.Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir, 2014) (computer receives and sends information over a network); but seeDDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify bow interactions with the internet are manipulated to yield a desired resuit-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added));
A commonplace business method or mathematical algorithm being applied on a genera! purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank inti, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 Goltschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F,3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015):
Selecting information, based on types of information and availability of information, for collection, analysis and display, Is simply an attempt to limit the use of the abstract idea to a particular technological environment Electric Power Group, LLC v. Alstom S.A.. 830 F.3d 1350, 1354-55, 113 USPQ2d 1733, 1742 (Fed. Cir. 2016);
US Pub No. 20130185196 A1 by Kadur, US Pub No. 20130185176 by Anchala et al, US Pub No. 2009/00893442 A1 by Sutter; US Pub No. 2003/0115153 A11 by Li; US Patent No. 7,779103 B1 by Fikes; US Pub No. 2011/0282821 A1 by Levy et al; US Pub No. 2005/0223093 A1 by Hanson et al; US Pub No. US Pub No. 2004/0044566 A1 by Bostelmann et al

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2, 5-6, 8-10 and 12-16 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2, 5-6, 8-10 and 12-16 are directed towards patent eligible subject matter, they are invited 
In reference to Claim 17:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 17. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifier generation and transmission for use in a purchase thereof which under its broadest reasonable interpretation, covers performance of processes related to sales activities. For example, the processes directed toward acquiring purchase information, generating first indirect ID data, transmit first information, determines second information, receiving second information, determines second information, receive second information, determine presence/absence of second communication ID, generate new second indirect ID information, determine the new information, generate new second communication ID information, invalidate identifier, determine second association information, associate the first indirect identification information with new second indirect ID information, which are directed toward managing and manipulating identifiers for a purchase.  This identified in the sub-category of concepts directed toward sales activities.  That is when considered as a whole the claimed subject matter is directed managing and manipulating identifier for a purchase.   This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a processing, transaction and reception circuitry executing instructions to perform the steps claimed.   Taking the claim elements separately, the operation performed at the circuitry at each step of the process is purely in terms of results desired and devoid of implementation of details.to (1) acquire data is directed toward insignificant pre-solution activity of data gathering.  The wherein clause does not limit the acquiring step but instead limits the purchase process to real space.  Limitation (2) is directed toward the high level function to generate first indirect ID data.  Data generation without significantly more is not sufficient to provide patent eligibility.  The wherein clause does not limit the generating functions but instead limits the location of some information to a database.   Limitation (3) transmit first information limitation is directed toward insignificant intermediate solution of transmitting data. Limitation (4) receive information –directed toward insignificant extra solution activity of receiving data. The wherein clause does not limit the acquiring step but rather is directed toward data content. Limitation (5) determine presence /absence of second indirect identification information is directed toward analyzing data. Limitation (6) generate new second indirect ID information based on mismatch data, is directed toward analyzing data.  Limitation (7) determine the new second indirect identification is directed toward data management. Limitation (8) generate new second communication ID information based on a condition, is directed toward data management and manipulation.  Limitation (9) invalidate identifier- is directed toward data management.  Limitation (10) determine  (11) associate the first indirect identification information is directed toward data analysis.  The wherein clause does not impose limits upon the associate step but instead limits the data for consideration, and Limitation (12)  transmit the second information, is directed toward post solution insignificant extra solution of transmitting data.  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
When considered as a combination of parts, the combination is not directed toward any particular technological process but rather the abstract idea of data management/manipulation and comparison.  None of the functions recited as a combination are connected to each other as a technical process.  For example the acquiring function is not related to the technical process of the generate function.  The transmit function is not related to the technical process of the generate function or receiving functions or the determining functions.  This is true for all of the functions recited.  
The combination of limitation (1) acquiring data and (2) generating identification information and (3) transmitting the identification information is directed toward transmitting generated identification information.  The combination of limitations (1)-(3) and limitations (4) receiving information and (5) determine presence /absence of second indirect identification information  (6) generating identification information (7) determining new identification information and first identification information corresponds to the same user  is directed toward generating second information and comparing first and second information to determine a result related to the user.  The 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage and 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include processing apparatus.  The specification discloses hardware configuration of information processing unit (see page 48/78 line 24-25 and FIG. 19.  Taking the claim elements separately, the function performed by the circuitry at each step of the process is purely conventional. Using a circuitry to acquire…information; generating identification information; transmit first information…; receive second information…; determine one of presence or absence of second …identification…; generate new second …information; generate new second …identification;  determine second association information…; associate …information and transmit second information.   This is because acquire, generating, transmit, receive, determine, generate, determine, associate and transmit----are some of the  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “acquire, generating, transmit, receive, determine, generate, determine, associate and transmit” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-generation-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), The ordering of the steps is therefore ordinary and conventional.  The examiner concludes that the claims do not provide an inventive concept because the additional    As evidence the examiner provides:
MPEP 2106.05, The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2018) (using a telephone for image transmission); DIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1353, 1383, 115 USPQ2d 1090, 1033 (Fed.Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir, 2014) (computer receives and sends information over a network); but seeDDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify bow interactions with the internet are manipulated to yield a desired resuit-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added));
A commonplace business method or mathematical algorithm being applied on a genera! purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank inti, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Goltschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F,3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015):
Selecting information, based on types of information and availability of information, for collection, analysis and display, Is simply an attempt to limit the use of the abstract idea to a particular technological environment Electric Power Group, LLC v. Alstom S.A.. 830 F.3d 1350, 1354-55, 113 USPQ2d 1733, 1742 (Fed. Cir. 2016);

US Pub No. 20130185196 A1 by Kadur, US Pub No. 20130185176 by Anchala et al, US Pub No. 2009/00893442 A1 by Sutter; US Pub No. 2003/0115153 A11 by Li; US Patent No. 7,779103 B1 by Fikes; US Pub No. 2011/0282821 A1 by Levy et al; US Pub No. 2005/0223093 A1 by Hanson et al; US Pub No. US Pub No. 2004/0044566 A1 by Bostelmann et al


In reference to Claim 18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable medium, as in independent Claim 18. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifier generation and transmission thereof which under its broadest reasonable interpretation, covers performance of sales activity. That is, other than reciting a “processor” nothing in the claim element precludes the focus of the invention to be other than abstract. For example, the processes directed toward acquiring purchase information, generating first indirect ID data, transmit first information, determines second information, receive second information, determine presence/absence of second communication ID, generate new second indirect ID information, determine second association information, associate the first indirect identification information with new second indirect ID information, generating new second communication identifier, invalidating first communication identifier, determining second association information, associating first identification information with second identification information and transmitting information.  That is when considered as a whole the claimed subject matter is directed managing and manipulating identifier for a purchase.  This concept is directed toward sales activities. This concept is enumerated 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a processing, transaction and reception circuitry executing instructions to perform the functions claimed. Taking the claim elements separately, the operation performed at the circuitry at each step of the process is purely in terms of results desired and devoid of implementation of details.to ((1) acquire data is directed toward insignificant pre-solution activity of data gathering.  The wherein clause does not limit the acquiring step but instead limits the purchase process to real space.  Limitation (2) is directed toward the high level function to generate first indirect ID data.  Data generation without significantly more is not sufficient to provide patent eligibility.  The wherein clause does not limit the generating functions but instead limits the location of some information to a database.   Limitation (3) transmit first information limitation is directed toward insignificant intermediate solution of transmitting data. Limitation (4) receive information –directed toward insignificant extra solution activity of receiving data. The wherein clause does not limit the acquiring step but rather is directed toward data content. Limitation (5) determine presence /absence of second indirect identification information is directed toward analyzing data. Limitation (6) generate new second indirect ID information based on mismatch data, is directed toward analyzing data.  Limitation (7) determine the new second indirect identification is directed toward data management. Limitation (8) generate new second communication ID information based on a condition, is directed toward data management and manipulation.  Limitation  (11) associate the first indirect identification information is directed toward data analysis.  The wherein clause does not impose limits upon the associate step but instead limits the data for consideration, and Limitation (12)  transmit the second information, is directed toward post solution insignificant extra solution of transmitting data.  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
When considered as a combination of parts, the combination is not directed toward any particular technological process but rather the abstract idea of data management/manipulation and comparison.  None of the functions recited as a combination are connected to each other as a technical process.  For example the acquiring function is not related to the technical process of the generate function.  The transmit function is not related to the technical process of the generate function or receiving functions or the determining functions.  This is true for all of the functions recited.  
The combination of limitation (1) acquiring data and (2) generating identification information and (3) transmitting the identification information is directed toward transmitting generated identification information.  The combination of limitations (1)-(3) and limitations (4) receiving information and (5) determine presence /absence of second indirect identification information  (6) generating identification information (7) determining new identification information and first identification information corresponds to the same user  is directed toward generating second information and 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manage and manipulate identifiers for a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include a non-transitory computer-readable medium having stored instruction, to cause an information processing apparatus.  The specification discloses hardware configuration of information processing apparatus (see page 48/78 line 24-25 and FIG. 19.  Taking the claim elements separately, the function performed by the circuitry at each step of the process is purely conventional. Using a circuitry to acquire…information; generating identification information; transmit first information…; receive second information…; determine one of presence or absence of second …identification…; generate new second …information; generate new second …identification;  determine second association information…; associate …information and transmit second information.   This is because acquire, generating, transmit, receive, determine, generate, determine, associate and transmit----are some of the most basic functions of a computer. None of See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “acquire, generating, transmit, receive, determine, generate, determine, associate and transmit” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-generation-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), The ordering of the steps is therefore ordinary and conventional.  The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide    As evidence the examiner provides:
MPEP 2106.05, The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2018) (using a telephone for image transmission); DIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1353, 1383, 115 USPQ2d 1090, 1033 (Fed.Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir, 2014) (computer receives and sends information over a network); but seeDDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify bow interactions with the internet are manipulated to yield a desired resuit-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added));
A commonplace business method or mathematical algorithm being applied on a genera! purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank inti, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Goltschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F,3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015):
Selecting information, based on types of information and availability of information, for collection, analysis and display, Is simply an attempt to limit the use of the abstract idea to a particular technological environment Electric Power Group, LLC v. Alstom S.A.. 830 F.3d 1350, 1354-55, 113 USPQ2d 1733, 1742 (Fed. Cir. 2016);

US Pub No. 20130185196 A1 by Kadur, US Pub No. 20130185176 by Anchala et al, US Pub No. 2009/00893442 A1 by Sutter; US Pub No. 2003/0115153 A11 by Li; US Patent No. 7,779103 B1 by Fikes; US Pub No. 2011/0282821 A1 by Levy et al; US Pub No. 2005/0223093 A1 by Hanson et al; US Pub No. US Pub No. 2004/0044566 A1 by Bostelmann et al

In reference to Claim 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 19. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifier generation and transmission thereof which under its broadest reasonable interpretation, covers performance of sales activity but for the recitation of generic processing first and second circuit to perform the abstract idea.  For example, the processes directed toward acquiring purchase information, generating first indirect ID data, transmit first information, determines second information, receiving second information, determines second information, receive second information, determine presence/absence of second communication ID, generate new second indirect ID information, determine the new information, generate new second communication ID information, invalidate identifier, determine second association information, associate the first indirect identification information with new second indirect ID information, which are directed toward managing and manipulating identifiers for a purchase.  That is when considered as a whole the claimed subject matter is directed managing and manipulating identifier for a purchase.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance 

STEP 2A Prong 2: This judicial exception is not integrated into a practical application because the claims recite a processing, transaction and reception circuitry executing instructions to perform the functions claimed. Taking the claim elements separately, the operation performed at the circuitry at each step of the process is purely in terms of results desired and devoid of implementation of details.to (1) acquire data is directed toward insignificant pre-solution activity of data gathering.  The wherein clause does not limit the acquiring step but instead limits the purchase process to real space.  Limitation (2) is directed toward the high level function to generate first indirect ID data.  Data generation without significant more is not sufficient to provide patent eligibility.  The wherein clause does not limit the generating functions but instead limits the location of some information to a database Limitation (3) transmit first information limitation is directed toward insignificant intermediate solution of transmitting data. Limitation (4) generation of recommendation information (5) receive second information (6) determine presence /absence of second indirect identification information is directed toward analyzing data. Limitation (7) generate new second indirect ID information based on mismatch data, is directed toward analyzing data.  Limitation (8) determine the new second indirect identification is directed toward data management. Limitation (9) generate new second communication ID information based on a condition, is directed toward data management and manipulation.  Limitation (10) invalidate identification information-directed toward data management (11) determine second association information is directed toward data analysis.  Limitation (12) associate the first indirect  (13)  transmit the second information, is directed toward post solution insignificant extra solution of transmitting data.  Limitation (14) identify user that corresponds with identification information-directed toward a common business practice Limitation (15) receive first information –insignificant extra solution activity. Limitation (16) determine second information based on first information-comparing data.  Limitation (17) transmit information- insignificant post solution activity.   None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  
When considered as a combination of parts, the combination is not directed toward any particular technological process but rather the abstract idea of data management/manipulation and comparison.  None of the functions recited as a combination are connected to each other as a technical process.  The recited functions as a combination are not related to the technical process but rather a process to manage and manipulate identifiers for a transaction.  The transmit function is not related to the technical process of the generate function or receiving functions or the determining functions.  This is true for all of the functions recited.  
The combination of limitation (1) acquiring data and (2) generating identification information and (3) transmitting the identification information is directed toward transmitting generated identification information and limitations (4) generation of a recommendation is directed toward managing purchase related information.  The combination of limitations (1)-(4) and (5)receive second information (6) determine  (10) invalidate identification information- (11) determine second association information (12) associate the first indirect identification information (13)  transmit the second information, is directed toward managing and manipulating purchase related identifiers and transmitting the result.  The combination of limitations (1)-(13) and (14) identify the user corresponding to identifiers, (15) receive first information (16) determine second information and (17) transmit second information is directed as a combination to manage, analyze and manipulate purchase related identifiers and information.  The combination of limitations (Accordingly the combination of parts is directed not toward a technological process but rather the abstract idea.  
Accordingly the combination of parts is directed not toward a technological process but rather the abstract idea.  As a whole the claimed, subject matter is directed toward data generation used for comparison for transmission in a transaction process.   The functions are is recited at a high-level of generality (i. such that it amounts to no more than mere instructions to apply the exception using generic computer components. In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea include a system comprising an information processing apparatus, a service provision apparatus, a first processing unit.  The specification discloses hardware configuration of information processing unit (see  None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible means.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “acquire, generating, transmit, receive, determine, generate, determine, associate and transmit” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), The ordering of the steps is therefore ordinary and conventional.  The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.   As evidence the examiner provides:
MPEP 2106.05, The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2018) (using a telephone for image transmission); DIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1353, 1383, 115 USPQ2d 1090, 1033 (Fed.Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1096 (Fed. Cir, 2014) (computer receives and sends information over a network); but seeDDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify bow interactions with the internet are manipulated to yield a desired resuit-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added));
A commonplace business method or mathematical algorithm being applied on a genera! purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank inti, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Goltschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F,3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015):
Selecting information, based on types of information and availability of information, for collection, analysis and display, Is simply an attempt to limit the use of the abstract idea to a particular technological environment Electric Power Group, LLC v. Alstom S.A.. 830 F.3d 1350, 1354-55, 113 USPQ2d 1733, 1742 (Fed. Cir. 2016);

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.  
Claim Interpretation
In light of the specification the examiner is interpreting the various circuits claimed as high level generic hardware configuration (see page 48/78 line 24-25 and FIG. 19
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-10 and 12-16; Claim 17, Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0172551 A1 by Kane et al  (Kane) in view of US Pub No. 2015/0262221 A1 by Nakano et al (Nakano) in view of US Pub No. 2013/0185196 A1 by Kadur et al (Kadur) and further in view of US Pub No. 2011/0282821 A1 by Levy et al (Levy)
 (Currently Amended) An information processing apparatus ((Kane) in at least FIG. 1; abstract, comprising: 
processing circuitry ((Kane) in at least FIG. 1; para 0054) configured to:
acquire, from a purchase processing apparatus, purchase information corresponding to a purchase process, wherein the purchase processing apparatus executes the purchase process in a real space ((Kane) in at least para 0002, para 0014, para 0030, para 0051, para 0057) and receives a uniform resource locator (URL) ..., and the URL includes the purchase information ((Kane) in at least para 0014, para 0026, para 0030, para 0040); and
generate first indirect identification information associated with first communication identification information, based on first association information, wherein the first 
transmission and reception circuitry ((Kane) in at least FIG. 1, FIG. 5, para 0023) configured to:
transmit first information that includes the first indirect identification information and the purchase information to a service provision apparatus executes a specific process related to the service and, wherein the service provision apparatus provides a service in a virtual space ((Kane) in at least para 0023, para 0041), the service provision apparatus determines second information based on the first information ((Kane) in at least para 0030, para 0040, para 0048, para 0051, para 0057,para 0105, para 0109, para 0115) and the specific process related to the service comprises generation of recommendation information related to the purchase process in the real space ((Kane) in at least para 0017, para 0051, para 0063, para 0107);
receive the second information from the service provision apparatus((Kane) in at least para 0030, para 0040, para 0048, para 0057, para 0109, para 0115), wherein the second information comprises data that indicates the recommendation information ...((Kane) in at least para 0017, para 0051, para 0063, para 0107).
wherein the processing circuitry is further configured to:
determine one of presence or absence of second communication identification information in the second information ((Kane) in at least para 0056-0057);
generate new second indirect identification information based on a mismatch between the first communication identification information and the second communication identification information ((Kane) in at least para 0056-0057); and
determine that the new second indirect identification information and the first indirect identification information associated with the first communication identification information correspond to the same user ...((Kane) in at least para 0056-0057);
generate new second communication identification information based on the absence [mismatched] of the second communication identification information in the second information ((Kane) in at least para 0057);...
determine second association information based on a determination that the new second indirect identification information is different from the first indirect identification information ((Kane) in at least para 0056-0057),... and
associate the first indirect identification information with the new second indirect identification information based on the second association information, wherein each of the first indirect identification information and the new second indirect identification information is one of a unique identifier (ID) or a tracking ID unrelated to stored personal information of the user ((Kane) in at least para 0025, para 0040-0041, para 0048, para 0053, para 0058, para 0115), ...
Kane does not explicitly teach:
receives a uniform resource locator (URL) from a shop side apparatus
the first association information include a validity period for the first communication identification information include in the association information,
... absence of the second communication identification ...
receive... and points usable in the service provided by the service provision apparatus
correspond to the same user based on reception of user credentials of the user
invalidate, based on expiry of the validity period, the first communication identification information included in the first association information, and the first indirect identification information associated with the first communication identification information;
wherein the second association information is determined based on an update of the first association information and the invalidation;
wherein the transmission and reception circuitry is further configured to transmit the second information to the purchase processing apparatus. 
Nakano teaches:
acquire, from a purchase processing apparatus, purchase information corresponding to a purchase process, wherein the purchase processing apparatus executes the purchase process in a real space and receives a uniform resource locator (URL) from a shop side apparatus, and the URL includes the purchase information ((Nakano) in at least par 0072, para 0085, para 0086); and
receive... and points usable in the service provided by the service provision apparatus ((Nakano) in at least para 0100)
Both Kane and Nakano are directed toward transactions that utilize cookies.  Nakano teaches the motivation of receiving QR code with URL’s data from a shop-side apparatus in order to provide verification in the transaction operation.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the receiving of URL’s of Kane to include receiving URL’s from an apparatus as taught by Nakano since Nakano teaches the motivation of receiving QR code with URL’s data from an shop-side apparatus in order to provide verification in the transaction operation
Both Kane and Nakano are directed toward transactions that utilize cookies. Nakano teaches the motivation of incorporating points in order to provide an incentive for users to agree to the use of cookies.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Kane to include points as taught by Nakano since Nakano teaches the motivation of incorporating points in order to provide an incentive for users to agree to the use of cookies.
Kadur teaches:
the first association information include a validity period for the first communication identification information include in the association information ((Kadur) in at least para 0052, para 0074),
... absence of the second communication identification ...((Kadur) in at least para 0074)
receive... and points [coupon/discount] usable in the service provided by the service provision apparatus ((Kadur) in at least para 0051)
correspond to the same user based on reception of user credentials of the user ((Kadur) in at least FIG. 5; para 0052, para 0072, para 0074-0075)
invalidate, based on expiry of the validity period, the first communication identification information included in the first association information, and the first indirect identification information associated with the first communication identification information ((Kadur) in at least para 0044, para 0066, para 0072, para 0074, para 0077);
wherein the second association information is determined based on an update of the first association information and the invalidation ((Kadur) in at least para 0074);
wherein the transmission and reception circuitry is further configured to transmit the second information to the purchase processing apparatus. ((Kadur) in at least para 0078, para 0081-0081)
Both Kane and Kadur are directed toward utilizing cookies in a transaction process.  Kadur teaches the motivation of an expiration date for cookies so that a specified period of time can be set during which the global ID [tracking ID] is valid.  It 
Both Kane and Kadur are directed toward utilizing cookies in a transaction process.  Kadur teaches the motivation of determining whether a cookie or global ID can be found so that a new global ID and cookie can be generated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details analyzed as it relates to cookies of Kane to include determining whether the cookies or global ID is absent as taught by Kadur since Kadur teaches the motivation of determining whether a cookie or global ID can be found so that a new global ID and cookie can be generated
Although Kadur does not teach points provide, Kadur does teach discounts and incentives provides.  Points are a means to provide incentives for user to behave in a way that the merchant prefers.  Since Incentives and points are interchangeable as to their meaning and use one of ordinary skill in the art would have been led to arrive at the claimed invention.
Both Kane and Kadur are directed toward transactions that utilize cookies. Kadur teaches the motivation of incorporating incentives in order to provide an incentive for users to agree to the use of cookies.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Kane to include incentive as taught by Kadur since Kadur teaches the 
Both Kane and Kadur are directed toward transactions that utilize cookies.  Kadur teaches the motivation of corresponding global identifiers and if global ID/cookies are expired those cookies are invalidated so that new global ID/cookies can be generated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Kane to include corresponding global identifiers and if global ID/cookies are expired of Kadur since Kadur teaches the motivation of corresponding global identifiers and if global ID/cookies are expired those cookies are invalidated so that new global ID/cookies can be generated.  
Levy teaches:
generate new second indirect identification information based on a mismatch between the first communication identification information and the second communication identification information ((Levy) in at least para 0242); and
determine that the new second indirect identification information as the first indirect identification information associated with the first communication identification information ((Levy) in at least para 0242)...;
generate new second communication identification information based on the absence of the second communication identification information in the second information ((Levy) in at least para 0242);
determine second association information based on a determination that the new second indirect identification information is different from the first indirect identification information, wherein the second association information is determined based on an update of the first association information ((Levy) in at least para 0242); and
associate the first indirect identification information with the new second indirect identification information based on the second association information, wherein each of the first indirect identification information and the new second indirect identification information is one of a unique identifier (ID) or a tracking ID unrelated to stored personal information of the user, wherein the transmission and reception circuitry is further configured to transmit the second information to the purchase processing apparatus. ((Levy) in at least .((Levy) in at least para 0221, para 0239, para 0240-0243)
Both Kane and Levy are directed toward the utilization of cookies and teach determining if cookie match.  Levy teaches the motivation that privacy requirements may require cookies to be deleted and that the previous data may be updated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the matching process of Kane to include elements that include determining if cookie Id is missing as taught by Levy since Levy teaches the motivation that privacy requirements may require cookies to be deleted and that the previous data may be updated.    
The prior art Kane contained a data element which differed from the claimed features by the substitution of some data element (mismatched) with other components 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  The prior art Levy provides evidence that the substituted components and their functions were known in the art.   
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Therefore, common sense dictates that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
With respect to the limitation directed toward “transmit the second information to purchase”, both Kane and Levy teach that transactions are associated with cookies.  Levy teaches the motivation using cookies as a means to relate historical purchases with cookie ID when purchasing product for cross-sell recommendation.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching related to transactions as taught by Kane to include the features as taught by Levy since Levy teaches the motivation using cookies as a means to relate historical purchases with cookie ID when purchasing product for cross-sell recommendation.  
In reference to Claim 2:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 2
(Previously Presented) The information processing apparatus according to claim 1, wherein the processing circuitry is further configured to execute one of a first process (see rejection of claim 1 above)
Kane does not explicitly teach:
to update the first association information or a second process to record the purchase information.
Levy teaches:
to update the first association information or a second process to record the purchase information ((Levy) in at least para 0240-0243)
Although the prior art does not recite the term “record”, the prior art teaches using related historical purchases via a cookie ID.  In order to have historical purchases via a cookie ID, the information has been be saved/recorded.  Accordingly one of ordinary skill in the art would have been led to arrive at the claimed invention.
Both Kane and Levy teach that transactions are associated with cookies.  Levy teaches the motivation using cookies as a means to relate historical purchases with cookie ID when purchasing product for cross-sell recommendation.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching related to transactions as taught by Kane to include the features as taught by Levy since Levy teaches the motivation using cookies as a means to relate historical purchases with cookie ID when purchasing product for cross-sell recommendation.  
In reference to Claim 8:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of dependent claim 2.   Kane further discloses the limitations of dependent claim 8

acquire the first communication identification information with the purchase information from the purchase processing apparatus ((Kane) in at least para 0059, para 0063);
retrieve the second communication identification information from the first association information ((Kane) in at least FIG. 3; para 0040-0042, para 0048-0049, para 0055);
generate the first indirect identification information, based on the mismatch between the second communication identification information and the first communication identification information ((Kane) in at least para 0056-0057); and
associate the first communication identification information and the first indirect identification information with the first association information ((Kane) in at least para 0056-0057).
In reference to Claim 9:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of dependent claim 2.   Kane further discloses the limitations of dependent claim 9
(Previously Presented) The information processing apparatus according to claim 2 (see rejection of claim 2 above), wherein the processing circuitry is further configured to:
generate the first communication identification information and the first indirect identification information((Kane) in at least para 0030, para 0041, para 0055, para 0057, para 0059, para 0063); and
associate the first communication identification information and the first indirect identification information with the first association information. ((Kane) in at least para 0056)
In reference to Claim 10:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 10
(Previously Presented) The information processing apparatus according to claim 1 (see rejection of claim 1 above), wherein the processing circuitry is further configured to:
acquire the first communication identification information with the purchase information ((Kane) in at least para 0029-0030);
retrieve the second communication identification information that matches with the first communication identification information, from the first association information ((Kane) in at least para 0055-0056); and
determine the first indirect identification information associated with the second communication identification information. ((Kane) in at least para 0055-0056)
In reference to Claim 12:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 12
 (Previously Presented) The information processing apparatus according to claim 1, wherein the processing circuitry is further configured to:
generate the new second communication identification information and the new second indirect identification information ((Kane) in at least para 0056-0057), and specify the new second indirect identification information as the first indirect identification information associated with the first communication identification information ((Kane) in at least para 0056-0057).
In reference to Claim 13:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of dependent claim 12.   Kane further discloses the limitations of dependent claim 13
(Previously Presented) The information processing apparatus according to claim 12, wherein the processing circuitry (see rejection of claim 12 above) is further configured to 
transmit the second information and the new second communication identification information to the purchase processing apparatus ((Kane) in at least para 0055-0060, para 0070).
In reference to Claim 14:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 14
(Previously Presented) The information processing apparatus according to claim 1 (see rejection of claim 1 above), 
wherein the first information includes the purchase information.((Kane) in at least para 0058-0060, para 0070)
In reference to Claim 15:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 15
 (Previously Presented) The information processing apparatus according to claim 1 (see rejection of claim 1 above), wherein the purchase information comprises
additional information, and the processing circuitry is further configured to transmit the additional information with the first information to the service provision apparatus.((Kane) in at least para 0066-0071, para 0078)
In reference to Claim 16:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 16
(Previously Presented) The information processing apparatus according to claim 1 (see rejection of claim 1 above), 
wherein the first communication identification information is a cookie.((Kane) in at least para 0040)
In reference to Claim 17:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 17 
The information processing method of claim 18 steps correspond to the function processes of claim 1.  The additional limitations recited in claim 17 that go beyond the limitations of claim 1 include the method comprising
(Currently Amended) An information processing method ((Kane) in at least para 0037, para 0041), comprising: 
in an information processing apparatus ((Kane) in at least FIG. 1);:
Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 18:
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 18
The non-transitory computer-readable medium of claim 18 instructions correspond to the function processes of claim 1.  The additional limitations recited in claim 18 that go beyond the limitations of claim 1 include the method comprising
 (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer-executable instructions, which when executed by a processor of an information processing apparatus, cause the information processing apparatus to execute operations ((Kane) in at least para 0054), the operations comprising:
Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0172551 A1 by Kane et (Kane), in view of US Pub No. 2015/0262221 A1 by Nakano et al (Nakano) in view of US Pub No. 2013/0185196 A1 by Kadur et al (Kadur) in view of US Pub No. 2011/0282821 A1 by Levy et al. (Levy) as applied to claim 1 above, and further in view of US Pub 2004/0078294 A1 by Rollins et al. (Rollins)
In reference to Claim 5: 
The combination of Kane, Nakano, Kadur and Levy discloses the limitations of independent claim 1.   Kane further discloses the limitations of dependent claim 5

associate the first indirect identification information with the purchase information ((Kane) in at least para 0014, para 0017, para 0019, para 0022, para 0030-0031, para 0040); and
Kane suggest but does not explicitly teach:
record the associated first indirect identification information and the purchase information.((Kane) in at least para 0018, para 0037, para 0040-0042, para 0059)
Although Kane does not recite the term “record”, the prior art teaches event histories exist for cookie of users.  In order for event histories to exist, the data related to transactions and cookies is saved/recorded in order to be available.  Accordingly the prior art provides some teaching that would have led one of ordinary skill to arrive at the claimed invention.  
Rollins teaches:
associate the first indirect identification information with the purchase information ((Rollins) in at least FIG. 6;  para 0095-0098, para 0101, para 0131); and
record the associated first indirect identification information and the purchase information ((Rollins) in at least para 0109, para 0149)
Both Kane and Rollins teach utilizing cookies in order to associate data with a user.  Rollins teaches the motivation of storing cookie and transaction data in order to track transaction.  It would have been obvious to one having ordinary skill at the time of 
In reference to Claim 6: 
The combination of Kane, Nakano, Kadur, Levy and Rollins discloses the limitations of dependent claim 5.   Kane further discloses the limitations of dependent claim 6.
(Previously Presented) The information processing apparatus according to claim 5 (see rejection of claim 5 above), wherein the second information comprises 
service information that corresponds to the service of the service provision apparatus ((Kane) in at least para 0059), and
the processing circuitry is further configured to:
associate the first indirect identification information, the purchase information, and the service information((Kane) in at least para 0014, para 0017, para 0019, para 0022, para 0030-0031, para 0040); and
Kane suggest but does not explicitly teach:
record the associated first indirect identification information, the purchase information, and the service information. .((Kane) in at least para 0018, para 0037, para 0040-0042, para 0059)
Although Kane does not recite the term “record”, the prior art teaches event histories exist for cookie of users.  In order for event histories to exist, the data related to transactions and cookies is saved/recorded in order to be available.  Accordingly the prior art provides some teaching that would have led one of ordinary skill to arrive at the claimed invention.  
Rollins teaches:
associate the first indirect identification information, the purchase information, and the service information ((Rollins) in at least FIG. 6;  para 0095-0098, para 0101, para 0131); and
record the associated first indirect identification information, the purchase information, and the service information. ((Rollins) in at least para 0109, para 0149)
Both Kane and Rollins teach utilizing cookies in order to associate data with a user.  Rollins teaches the motivation of storing cookie and transaction data in order to track transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the historical cookie and transaction data of Kane to include positive recitation of storing the cookies and transaction data as taught by Rollins since Rollins teaches the motivation of storing cookie and transaction data in order to track transaction
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2009/0172551 A1 by Kane et al (Kane) in view of US Pub No. 2015/0262221 A1 by Nakano et al (Nakano) in view of US Pub No. 2013/0185196 A1 by Kadur et al (Kadur) and further in view of US Pub No. 2011/0282821 A1 by Levy et al. (Levy)
In reference to Claim 19:
Kane teaches:
(Currently Amended) An information processing system ((Kane) in at least abstract), comprising:
an information processing apparatus that comprises a first processing circuit and transmission and reception circuitry ((Kane) in at least FIG. 1; para 0054); and
a service provision apparatus that comprises a second processing circuit, wherein the second processing circuit is configured to provide a service in a virtual space , the first processing circuit ((Kane) in at least FIG. 1; para 0023, para 0041)  is configured to:
acquire, from a purchase processing apparatus, purchase information corresponding to a purchase process, wherein the purchase processing apparatus executes the purchase process in a real space... ((Kane) in at least para 0002, para 0014, para 0030, para 0051, para 0057); and
generate first indirect identification information associated with first communication identification information, based on first association information, wherein the first 
the first communication identification information corresponds to communication of the purchase information from the purchase processing apparatus to the information processing apparatus ((Kane) in at least para 0040, para 0051, para 0055, para 0059), the transmission and reception circuitry((Kane) in at least FIG. 1, FIG. 5, para 0023) is configured to:
transmit first information that includes the first indirect identification information and the purchase information to the service provision apparatus ((Kane) in at least para 0023, para 0041), wherein the service provision apparatus executes a specific process related to the service and determines second information based on the first information ((Kane) in at least para 0030, para 0040, para 0048, para 0057,para 0105, para 0109, para 0115); and 
the specific process related to the service comprises generation of recommendation information related to the purchase process in the real space ((Kane) in at least para 0017, para 0051, para 0063, para 0107); and
receive the second information from the service provision apparatus ((Kane) in at least para 0030, para 0040, para 0048, para 0057,para 0105, para 0109, para wherein the second information comprises data that indicates the recommendation information ...((Kane) in at least para 0017, para 0051, para 0063, para 0107) and ...wherein the first processing circuit is further configured to:
determine one of presence or absence of second communication identification information in the second information ((Kane) in at least para 0056-0057);
generate new second indirect identification information based on a mismatch between the first communication identification information and the second communication identification information ((Kane) in at least para 0056-0057); and
determine that the new second indirect identification information as the first indirect identification information associated with the first communication identification information ((Kane) in at least para 0057) correspond to the same user ...((Kane) in at least para 0056-0057) 
generate new second communication identification information based on the absence [mismatch] of the second communication identification information in the second information((Kane) in at least para 0057);...
determine second association information based on a determination that the new second indirect identification information is different from the first indirect identification information based on an update of the first association information and the invalidation ((Kane) in at least para 0056-0057); and
associate the first indirect identification information with the new second indirect identification information based on the second association information, wherein each of the first indirect identification information and the new second indirect identification information is one of a unique identifier (ID) or a tracking ID unrelated 
identify the user that corresponds to the first indirect identification information, based on the second association information in which the first indirect identification information and direct identification information are associated ((Kane) in at least para 0030, para 0040-0041); 
receive the first information from the information processing apparatus ((Kane) in at least para 0030, para 0041, para 0055, para 0057, para 0059, para 0063, para 0107); 
determine the second information based on the first information ((Kane) in at least para 0040, para 0057, para 0059); and 
transmit the second information to the information processing apparatus ((Kane) in at least para 0017, para 0043, para 0051).
Kane does not explicitly teach:
and receives a uniform resource locator (URL) from a shop side apparatus, and the URL includes the purchase information;
points usable in the service provided by the service provision apparatus,...
absence of the second communication identification
based on reception of user credential of the user;
the first association information includes a validity period for the first communication identification information included in the first association information.
invalidate, based on expiry of the validity period, the first communication identification information included in the first association information, and the first indirect identification information associated with the first communication identification information;
generate new second communication identification information based on the absence of the second communication identification information in the second information
based on an update of the first association information
the transmission and reception circuitry is further configured to transmit the second information to the purchase processing apparatus,
Nakano teaches:
acquire, from a purchase processing apparatus, purchase information corresponding to a purchase process, wherein the purchase processing apparatus executes the purchase process in a real space and receives a uniform resource locator (URL) from a shop side apparatus, and the URL includes the purchase information ((Nakano) in at least par 0072, para 0085, para 0086); and
receive... and points usable in the service provided by the service provision apparatus ((Nakano) in at least para 0100)
Both Kane and Nakano are directed toward transactions that utilize cookies.  Nakano teaches the motivation of receiving QR code with URL’s data from a shop-side apparatus in order to provide verification in the transaction operation.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the receiving of URL’s of Kane to include receiving URL’s from an  apparatus in order to provide verification in the transaction operation
Both Kane and Nakano are directed toward transactions that utilize cookies. Nakano teaches the motivation of incorporating points in order to provide an incentive for users to agree to the use of cookies.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Kane to include points as taught by Nakano since Nakano teaches the motivation of incorporating points in order to provide an incentive for users to agree to the use of cookies.
Kadur teaches:
the first association information include a validity period for the first communication identification information include in the association information ((Kadur) in at least para 0052, para 0074),
... absence of the second communication identification ...((Kadur) in at least para 0074)
receive... and points [coupon/discount] usable in the service provided by the service provision apparatus ((Kadur) in at least para 0051)
correspond to the same user based on reception of user credentials of the user ((Kadur) in at least FIG. 5; para 0052, para 0072, para 0074-0075)
invalidate, based on expiry of the validity period, the first communication identification information included in the first association information, and the first indirect identification information associated with the first communication identification information ((Kadur) in at least para 0044, para 0066, para 0072, para 0074, para 0077);
wherein the second association information is determined based on an update of the first association information and the invalidation ((Kadur) in at least para 0074);
wherein the transmission and reception circuitry is further configured to transmit the second information to the purchase processing apparatus. ((Kadur) in at least para 0078, para 0081-0081)
Both Kane and Kadur are directed toward utilizing cookies in a transaction process.  Kadur teaches the motivation of an expiration date for cookies so that a specified period of time can be set during which the global ID [tracking ID] is valid.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the parameters of the cookies of Kane to include an expiration date as taught by Kadur since Kadur teaches of an expiration date for cookies so that a specified period of time can be set during which the global ID [tracking ID] is valid.  
Both Kane and Kadur are directed toward utilizing cookies in a transaction process.  Kadur teaches the motivation of determining whether a cookie or global ID can be found so that a new global ID and cookie can be generated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details analyzed as it relates to cookies of Kane to include determining whether the cookies or global ID is absent as taught by Kadur since Kadur teaches the 
Although Kadur does not teach points provide, Kadur does teach discounts and incentives provides.  Points are a means to provide incentives for user to behave in a way that the merchant prefers.  Since Incentives and points are interchangeable as to their meaning and use one of ordinary skill in the art would have been led to arrive at the claimed invention.
Both Kane and Kadur are directed toward transactions that utilize cookies. Kadur teaches the motivation of incorporating incentives in order to provide an incentive for users to agree to the use of cookies.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Kane to include incentive as taught by Kadur since Kadur teaches the motivation of incorporating incentive in order to provide an incentive for users to agree to the use of cookies.
Both Kane and Kadur are directed toward transactions that utilize cookies.  Kadur teaches the motivation of corresponding global identifiers and if global ID/cookies are expired those cookies are invalidated so that new global ID/cookies can be generated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction process of Kane to include corresponding global identifiers and if global ID/cookies are expired of Kadur since Kadur teaches the motivation of corresponding global identifiers and if global ID/cookies are expired those cookies are invalidated so that new global ID/cookies can be generated.  
Levy teaches:
generating new second indirect identification information based on a mismatch between the first communication identification information and the second communication identification information ((Levy) in at least para 0242); and
determine that the new second indirect identification information as the first indirect identification information associated with the first communication identification information; ((Levy) in at least para 0242);
generating new second communication identification information based on the absence of the second communication identification information in the second information; ((Levy) in at least para 0242);
determining second association information based on a determination that the new second indirect identification information is different from the first indirect identification information, wherein the second association information is determined based on an update of the first association information;  ((Levy) in at least para 0242); and
associating the first indirect identification information with the new second indirect identification information based on the second association information, wherein each of the first indirect identification information and the new second indirect identification information is one of a unique identifier (ID) or a tracking ID unrelated to stored personal information of the user ((Levy) in at least para 0240-0243); wherein the transmission and reception circuitry is further configured to transmit the second information to the purchase processing apparatus. ((Levy) in at least para 0240-0243)
Both Kane and Levy are directed toward the utilization of cookies and teach determining if cookie match.  Levy teaches the motivation that privacy requirements may require cookies to be deleted and that the previous data may be updated.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the matching process of Kane to include elements that include determining if cookie Id is missing as taught by Levy since Levy teaches the motivation that privacy requirements may require cookies to be deleted and that the previous data may be updated.    
The prior art Kane contained a data element which differed from the claimed features by the substitution of some data element (mismatched) with other components (missing) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  The prior art Levy provides evidence that the substituted components and their functions were known in the art.   
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Therefore, common sense dictates that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
With respect to the limitation directed toward “transmit the second information to purchase”, both Kane and Levy teach that transactions are associated with cookies.  Levy teaches the motivation using cookies as a means to relate historical purchases with cookie ID when purchasing product for cross-sell recommendation.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the teaching related to transactions as taught by Kane to include the features as taught by Levy since Levy teaches the motivation using cookies as a means to relate historical purchases with cookie ID when purchasing product for cross-sell recommendation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.